     Case 2:13-cv-02494-JAM-DB Document 151 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    H. DYMITRI HARASZEWSKI,                            No. 2:13-cv-2494 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    KNIPP, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 18, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within thirty days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed November 18, 2020, are adopted in full; and

28   ////
                                                         1
     Case 2:13-cv-02494-JAM-DB Document 151 Filed 01/04/21 Page 2 of 2


 1        2. Defendant Garcia is dismissed from this action without prejudice.
 2

 3
     DATED: December 30, 2020                    /s/ John A. Mendez
 4
                                                 THE HONORABLE JOHN A. MENDEZ
 5                                               UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
